In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                              ________________
                              NO. 09-16-00040-CR
                              NO. 09-16-00041-CR
                              ________________

                    CHAD WILLIAM DERESE, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

              On Appeal from the Criminal District Court
                        Jefferson County, Texas
                  Trial Cause Nos. 13-17169, 13-17170
__________________________________________________________________

                          MEMORANDUM OPINION

      Pursuant to plea bargain agreements, appellant Chad William Derese

pleaded guilty as a habitual offender to robbery and evading arrest or detention

with a motor vehicle. In each case, the trial court found the evidence sufficient to

find Derese guilty, but deferred further proceedings, placed Derese on community

supervision for ten years, and assessed a fine of $1000. The State subsequently

filed a motion to revoke Derese’s unadjudicated community supervision in each


                                         1
case. In both cases, Derese pleaded “true” to several violations of the conditions of

his community supervision. In each case, the trial court found that Derese had

violated the conditions of his community supervision, found Derese guilty of

robbery and evading arrest, and assessed punishment at twenty-five years of

confinement in each case. The trial court ordered that the sentences would run

concurrently.

      Derese’s appellate counsel filed briefs that present counsel’s professional

evaluation of the records and conclude the appeals are frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). On June 8, 2016, we granted an extension of time for Derese to file pro se

briefs. We received no response from Derese. We have reviewed the appellate

records, and we agree with counsel’s conclusion that no arguable issues support the

appeals. Therefore, we find it unnecessary to order appointment of new counsel to

re-brief the appeals. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991). We affirm the trial court’s judgments. 1




      1
        Derese may challenge our decision in these cases by filing petitions for
discretionary review. See Tex. R. App. P. 68.
                                          2
      AFFIRMED.



                                     ________________________________
                                            STEVE McKEITHEN
                                                Chief Justice

Submitted on September 8, 2016
Opinion Delivered October 5, 2016
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                       3